Per Curiam:

Appellant plead guilty at the November 1967 term of the Court of General Sessions for Beaufort County to the charge of rape of a fifteen year old girl, and for such offense received a sentence of twenty-seven years. He subsequently filed a petition in habeas corpus seeking a new trial, asserting that his plea was involuntary and coerced by fear of the death penalty. His petition was denied by the lower court and this appeal followed.
The evidence amply sustains the conclusion that the appellant’s plea was voluntarily entered, and the judgment of *301the lower court is accordingly affirmed. Sweet v. State of South Carolina, S. C., 178 S. E. (2d) 657, filed herewith.
Affirmed.